Title: To George Washington from Samuel Hanson (of Samuel), 14 October 1791
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria, 14th October, 1791

It is with great reluctance I am induced to trouble you upon a disagreeable subject, which at the same time, I conceive you ought to have been made acquainted with long ago, tho’ I hoped the information would go from some other Quarter.
It is the Conduct of Mr Lee, as Collector of this District. I beg leave to premise that, as soon as I had formed the resolution of exhibiting charges agt Mr Lee, I determined, in order to prevent the suspicion of any interested motive, to decline any benefit that could possibly flow from their establishment: and as to malice, I am so far from being actuated by it, that this Gentleman and myself are, and have always been, upon good terms, never interrupted by the smallest disagreement.
It is a fact, well-known in this place, that Mr Lee, since his appointment, has been out of Town at least three fourths of the time. If I admit that he has been here three months in twelve, it is an allowance to which he is not strictly entitled; since he is at those times so entirely engrossed by the practice or business of the law, that he might, as to his public duty, still be considered as absent.
In confirmation of this I need only mention that all the documents coming from his Office are signed by his Deputy, tho’ the Principal be present; a practice expressly prohibited by Law. The acting, indeed, by Deputy, at all, being allowable only “in cases of occasional and necessary absence, or of Sickness” I presume the acts of a Deputy, in any other, not to be of legal validity. When you are informed that Mr Lee’s Deputy, so far from being competent to fill the place of his Principal (to whom the Law

directs the subordinate Officers for the solution of any difficulties that may arise in the way of their duty) is a very young Man, extremely illiterate, and, I may add, not even possessing the accuracy of a common clerk, you will conclude that the public service necessarily suffers from Mr Lee’s absence, and inattention. I aver that it does so; and I am ready to cite the instances.
  Sir, I have long expected that an acct of Mr Lee’s conduct would have been communicated to You through a different Channel. The Merchants of this place frequently remark upon his frequent and long absences, and scruple not to say that he makes his office a perfect Sine-Cure. But when it is considered that these Gentlemen, instead of suffering by a remissness in his duty, may find their account ⟨illegible⟩, it is not surprising that they have preferred no Complaints. But tho’ they have been silent upon this Head, they are very free, and general in expressing their dissatisfaction at one of his arrangements, by which they suffer great inconvenience. This is, his fixing his office at the most improper place in the Town—a remote Corner of it—(near Mr [Philip Richard] Fendall’s) at a great distance from the Scene of business, and very difficult of access in the winter Season through our muddy Streets. This regulation is the most unfavourable that can be, both to the Merchants, masters of Vessels, and others who have business at the Custom-House, and also to the inferior Officers, between whom & the Collector there ought to be the readiest Communication.
Thus, Sir, I have discharged what I feel to be my duty upon this point. Any further information that may be required, I am ready to give. In the meantime, I could wish, if it may consist with propriety, that my name in this business may not appear, not because there is the smallest difficulty in supporting these charges, but for the sake of peace, & the fear that unworthy motives may be imputed where none exist. With perfect respect & Esteem, I remain Sir your much-obliged and grateful Servant

S. Hanson of Saml

